Exhibit 10.76
September 9, 2008
Gary Sawka
3260 Whipple Road
Union City, California 94587

Re:   Offer of Employment

Dear Mr. Sawka:
Questcor Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
position of Senior Vice President, Finance & Chief Financial Officer, a
corporate officer on the terms described below. Should you accept our offer of
employment, your start date will be on September 10, 2008.
You will report to Don Bailey, President and Chief Executive Officer. Your
office will be located at our facility in Union City, California. Of course, the
Company may change your reporting responsibilities, position, duties, and work
location from time to time, as it deems necessary.
Your gross base compensation will be $260,000 per annum ($10,833.33
semi-monthly) less all amounts the Company is required to hold under applicable
laws. You will be a participant in the annual employee incentive program for
2008. Your incentive bonus of up to 40% of earned base compensation will be
based on the attainment of specific milestones during each calendar year. The
milestones will be communicated to you in writing by Mr. Bailey following the
start of your employment and will be updated annually as part of the performance
review process. The Company will provide you with indemnification equivalent to
that provided to other senior management and pursuant to the Company’s Directors
and Officers insurance policies as in place from time to time. In addition, as
soon as administratively practicable following the start of your employment, the
Company will provide you with a change of control agreement commensurate with
your position.
You will be eligible to participate in the Company’s various benefit plans
including medical, dental and vision insurance, as well as Exec-U-Care, life,
accidental death, disability insurance and supplemental benefits via AFLAC. You
will accrue paid vacation at a rate of 15 days per calendar year following your
first 90 days of employment. In addition, you will be paid for Company holiday’s
effective with your date of hire.
You will also be eligible to participate in the Company’s 401(k) Plan,
Section 529 College Savings Program and Employee Stock Purchase Plan. The
eligibility requirements for these plans are explained in the Company’s Employee
Handbook, and in the case of the Company’s 401(k) Plan, in the 401(k) Plan’s
summary plan description. A copy of the Employee Handbook and the 401(k) Plan’s
summary plan description will be provided to you. Please read them carefully. Of
course, to the extent the provisions of the various plans are inconsistent with
the provisions of the Employee Handbook or summary plan description, the plan
provisions will control.

 



--------------------------------------------------------------------------------



 



The position of Senior Vice President, Finance & Chief Financial Officer is full
time, and you will therefore be expected to devote 100% of your working time,
effort and abilities to the performance of your duties in this position. As you
no doubt appreciate, as a Company employee, you will be expected to abide by
Company rules and regulations, acknowledge in writing that you have read the
Company’s Employee Handbook, sign and comply with the Company’s Standard
Confidentiality Agreement which prohibits unauthorized use or disclosure of
Company proprietary information as well as the Policy Against Insider Trading.
The Company’s management has in effect an equity incentive award plan to
recognize the talent and skills our employees bring to the Company. Management
has recommended, and the Board of Director’s have approved, that the Company
grant to you an option under the Questcor Pharmaceuticals, Inc. 2006 Equity
Incentive Award Plan (the “Plan”) to purchase 130,000 shares of the Common Stock
of the Company. The options are intended to be incentive stock options to the
extent permitted under Section 422 of the Internal Revenue Code. Consistent with
the Company’s historical practice, the incentive stock options will have an
exercise price equal to the closing stock price on the date immediately
preceding the grant date and any non-qualified options will have an exercise
price equal to the closing stock price on the grant date. One-fourth (1/4) of
these shares will vest after twelve (12) months from your date of hire and
thereafter the remaining shares will vest at the rate of 1/48th of the total
grant on each monthly anniversary of your continued employment with the Company.
The option will be subject to the terms and conditions of the Plan and your
stock option agreement. Should your date of hire not occur on September 10,
2008, this option will be null and void.
In a separate agreement to be provided to you under separate cover, the Company
will agree that upon a Change of Control of the Company, if your employment is
terminated by the Company other than for “cause” (as defined in such agreement)
or if you resign your employment upon 30 days’ prior written notice to the
Company for “good reason” (as defined in such agreement) within twelve months of
the Change of Control, one hundred percent (100%) of your unvested stock options
will accelerate and become immediately vested and exercisable.
In the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), during your first three years of employment, you
will receive severance compensation totaling Six (6) months of base salary. In
the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), after your first three years of employment, you
will receive severance compensation totaling Twelve (12) months of base salary.
As a condition to receiving severance compensation, you will need to execute a
general release of claims against the Company and its officers, directors,
agents and shareholders. Such general release will not include rights to vested
options or claims for any compensation earned (including, without limitation,
accrued vacation), or reimbursement of expenses incurred, through the date of
termination. Severance compensation will be paid in accordance with normal
payroll procedures. If you are reemployed at any time during the severance
period, all further severance compensation payments shall immediately cease.

 



--------------------------------------------------------------------------------



 



“Cause” will mean termination of your employment for any one or more of the
following: (i) habitual or material neglect of your assigned duties (other than
by reason of disability) or intentional refusal to perform your assigned duties
(other than by reason of disability) which continues uncured for 30 days
following receipt of written notice of such deficiency or “Cause” event from the
Board of Directors, specifying in detail the scope and nature of the deficiency
or the “Cause” event; (ii) an act of dishonesty intended to result in your gain
or personal enrichment; (iii) personally engaging in illegal conduct which
causes material harm to the reputation of the Company or its affiliates;
(iv) committing a felony or gross misdemeanor directly relating to, an act of
dishonesty or fraud against, or a misappropriation of property belonging to, the
Company or its affiliates; (v) personally engaging in any act of moral turpitude
that causes material harm to the reputation of the Company; (vi) intentionally
breaching in any material respect the terms of any nondisclosure agreement with
the Company; or (vii) commencement of employment with another Company while an
employee of the Company without the prior consent of the Board of Directors. Any
determination of “Cause” as used herein will be made only in good faith by the
Board of Directors.
“Good Reason” will mean the removal of your title of Senior Vice President,
Finance & Chief Financial Officer without your written consent; provided,
however, that Good Reason shall not exist as a result of any reduction of your
authority, duties or responsibilities so long as you retain the title of Senior
Vice President, Finance & Chief Financial Officer of the Company.
This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.
The Company will review your performance in accordance with the Employee
Handbook, to assess your accomplishment of milestones and goals, which the
Company reasonably sets for you. The Company will consider whether and when you
should receive increases in your compensation and benefits as described therein
based on such accomplishments.
Employment with Questcor Pharmaceuticals, Inc. is “at will,” which means that
your employment is not for a specific term and can be terminated by either you
or by the Company at any time with or without cause and with or without advance
notice. Any contrary representations of any kind which have or which may have
been made to you are superseded by this offer. This at will provision can only
be changed or revoked in a formal written contract signed by the Chairman of the
Board and cannot be changed by any express or implied agreement based on
statements, actions or omissions. Your eligibility for or participation in any
benefit program or incentive stock option plan is not in any way a guarantee of
continued employment for the vesting period or for any other specific period of
time.

 



--------------------------------------------------------------------------------



 



Any and all disputes connected with, relating to or arising from your employment
with the Company will be settled by final and binding arbitration in accordance
with the rules of the American Arbitration Association as presently in force.
The only claims not covered by this Agreement are claims for benefits under the
unemployment insurance or workers’ compensation laws. Any such arbitration will
take place in Alameda County, California. The parties hereby incorporate into
this agreement all of the arbitration provisions of Section 1283.05 of the
California Code of Civil Procedure. The Company understands and agrees that it
will bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator. Each side will bear its own attorneys’ fees, and the arbitrator
will not have authority to award attorneys’ fees unless a statutory section at
issue in the dispute authorizes the award of attorneys’ fees to the prevailing
party, in which case the arbitrator has authority to make such award as
permitted by the statute in question. The arbitration shall be instead of any
civil litigation; this means that you are waiving any right to a jury trial, and
that the arbitrator’s decision shall be final and binding to the fullest extent
permitted by law and enforceable by any court having jurisdiction thereof.
Judgment upon any award rendered by the arbitrators may be entered in any court
having jurisdiction.
As an employee of the Company, you will have access to certain confidential,
proprietary information and trade secrets of the Company, and you may, during
the course of your employment, develop certain information or inventions which
will be the property of the Company. At all times during your employment, you
agree to dedicate your undivided loyalty to the Company and to refrain from
engaging in any other employment or outside business activity which may present
a potential or actual conflict of interest without first obtaining the Company’s
prior written approval. Consistent with the above, you will need to sign the
Company’s Standard Confidentiality Agreement as a condition of employment. We
also wish to impress upon you that we do not want you to, and we hereby direct
you not to, bring with you any confidential, proprietary information, documents
or trade secrets of any former employer or violate any obligations you may have
to any former employer. You hereby represent that your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and any other employer.
Questcor Pharmaceuticals, Inc. is making this offer based on your
representations that you are not restricted by any agreements with your current
or former employers from accepting this offer and working for the Company. If
your current employer, or their successors-in-interest, claim that the Company’s
employment of you is in breach of any such agreement, Questcor Pharmaceuticals,
Inc. may immediately terminate your employment. The Company does not undertake
to defend or indemnify you against any such claims by your former employers, or
their successors-in-interest, and you agree to indemnify the Company against all
such claims.
This offer letter, the Employee Handbook and Standard Confidentiality Agreement
set forth the entire agreement between you and the Company. Once signed by you,
it will become a legally binding contract and will supersede all prior
discussions, promises, and negotiations. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written, express or implied. Any additions or modifications of these terms
would have to be in writing and signed by you and the Company’s President.
Furthermore, as required by federal immigration laws, the Company’s offer is
subject to satisfactory proof of your right to work in the United States no
later than three days after the commencement of your employment.

 



--------------------------------------------------------------------------------



 



Please sign and date this letter, and return it to me as soon as possible. This
offer terminates if it is not signed and delivered to me by 11:00 a.m. PDT on
September 10, 2008. A facsimile copy will suffice for this purpose, so long as
an original signature is delivered when you commence employment. The
confidential Human Resources facsimile number is (510) 405-8581.
Gary, we are very pleased you are considering taking on this critical role. We
look forward to you accepting our offer of employment and anticipate a
productive and enjoyable work relationship.
Sincerely,
/s/ Don Bailey
Don Bailey
President & Chief Executive Officer
I hereby acknowledge that I have read the foregoing letter and agree to be bound
by all of its terms and conditions:

     
     /s/ Gary Sawka
 
          Gary Sawka
   
 
   
     9-10-08
 
               Date
   

 